DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 – 20 are pending.  

Specification
The disclosure is objected to because of the following informalities: “field data 110” on page 32 should be “fielded engine data 110” as used in all other instances in the specification.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112

Claims 1 – 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a weighted average, does not reasonably provide enablement for "statistically combines".  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  Claims 1, 9, and 17 include the element/step “statistically combines one or more first values, one or more second values, and one or more third values to yield a rub indicator for the gas turbine engine”.  As best understood by the Examiner, statistical operations include calculating the mean, mode, standard deviation, expected value, and variance of a of a set of data.  Statistical operations also include calculating the covariance or correlation between sets of variables.  The specification is silent with respect to any of these known statistical calculations.  The closest operation found by the Examiner that might be understood as a “statistical combination” is the use of a weighted average (see page 15).   However, a weighted average is a sum of one or more values, where each value is multiplied by a coefficient, and is “statistically combining” different observed values.   As best understood by the examiner, claims 1 – 20 fail the enablement requirement under 35 USC 112(a).

Claims 1 – 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Claims 1, 9, and 17 include the element/step “a sensor component that collects, from one or more sensors, real-time operation parameters of a gas turbine engine”, where the “real-time operation parameters” are then used to generate three different analysis results.
MPEP §2164.01 states “Any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention.”  As the specification contain no description of how to calculate a “fundamental mode placement” or a “vibration spectrum” from a generically recited “sensor”, the specification is not enabling.  
Examining the Wands factors (MPEP §2164.01(a)):
(A): the breadth of the claims are extensive.  Claims 1, 9, and 17 recite a generic “one or more sensors” that can be used to monitor a gas turbine engine.  Page 9 of the specification describes these possible sensors as “the sensors can include any of temperature sensors, pressure sensors, voltage sensors, current sensors, air mass flow rate sensors, fuel mass flow rate sensors, stress/strain sensors, rotational speed sensors, vibration amplitude sensors, accelerometers, and so on.”  The specification also describes an open-ended possible list of sensors, as “Any other suitable sensors and/or sensor data associated with the fielded engine 104 can be incorporated in various embodiments”.  Read in light of the specification, the “one or more sensors” not only comprise any element in listed on page 9, but comprise any sensor in existence.  The analysis steps later in the claim that calculate “fundamental mode placement” and “vibration spectrum” from the generically recites “one or more sensors”, which could be any element taken from the unbounded list of sensors.
(B): The nature of the invention describes the generation of “a rub classification report”.  The instant claims appear to be a field of use application of the disclosed invention, rather than describing the technical differentiation of the invention itself.
 (C) The specification is silent with regard to the state of the prior art of data collection and interpretation for the various types of sensors, and the prior art calculation of a “fundamental mode placement” and a “vibration spectrum” from any of the sensors listed on page 9. For example, the disclosure is silent with regard to how data was previously collected from a voltage sensor and interpreted in order to calculate a fundamental mode placement.  In another example, the disclosure is silent with regard to how data was previously collected from an air mass flow rate senor to calculate a vibration spectrum. 
 (D) There is no teaching of how one of ordinary skill in the art of gas turbine engines typically collects and analyzes data, and no indication of how one of ordinary skill in the art would select what data to monitor and what selection of sensors to use in order to calculate a “fundamental mode placement” and a “vibration spectrum”.
(E) The Examiner interprets that the level of predictability of the calculations for a subset of the listed sensors is well known, but that there is no predictability outside of the know combinations.  For example, generating a vibration spectrum from a “vibration amplitude sensor” is a predictable operation, but calculating a vibration spectrum from a “temperature sensor” is not predictable.
(F) The Examiner can find no direction provided by the inventor regarding how to apply a particular sensor to collect data required for the recited analyses.  The specification is silent with respect to how to select a type of sensor, how many sensors to use, what signals to monitor, and how to interpret the collected signals.  For example, the specification provides no explanation of how to select an “air mass flow rate sensor” or how many “air mass flow rate sensor” components to use in the system.
(G) The specification is silent with respect to any working examples of the recited systems.
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure is excessive, as the specification is silent with respect to what data to monitor, where to acquire the data from the systems in question, how to connect the sensors to an overall system, and how to interpret the collected data.
Based on the evidence as a whole, as best understood by the Examiner, claims 1 – 20 fail the enablement requirement under 35 USC 112(a).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1, 9, and 17 include the element/step “fundamental mode placements of the gas turbine engine, derived from the real-time operation parameters”.  There is no element in the claims capable of generating data that could be used to determine a “fundamental mode placements”.  The closest element appears to be “one or more sensors”, but there is no indication of what type of sensor is required in order to generate the required “vibration spectrum”.  A review of the specification finds a list of sensors on page 9 that includes “any of temperature sensors, pressure sensors, voltage sensors, current sensors, air mass flow rate sensors, fuel mass flow rate sensors, stress/strain sensors, rotational speed sensors, vibration amplitude sensors, accelerometers, and so on.”   Of these possible (but unlimited) set of sensors, it is not clear how a temperature sensor or a voltage sensor could generate data useful for determining “fundamental mode placements”. As the Examiner cannot read limitations of the specification into the claim (see MPEP §2111), the Examiner must interpret “one or more sensors” as any and all possible sensors, only a small subset of which are capable of generating a “fundamental mode placements”.  For the purpose of the instant examination, the Examiner interprets “one or more sensors” as comprising “stress/strain sensors” in order to make this calculation.
Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1, 9, and 17 include the element/step “a vibration spectrum of the gas turbine engine, derived from the real-time operation parameters”.  There is no element in the claims capable of generating data that could be used to determine a “vibration spectrum”.  The closest element appears to be “one or more sensors”, but there is no indication of what type of sensor is required in order to generate the required “vibration spectrum”.  A review of the specification finds a list of sensors on page 9 that includes “any of temperature sensors, pressure sensors, voltage sensors, current sensors, air mass flow rate sensors, fuel mass flow rate sensors, stress/strain sensors, rotational speed sensors, vibration amplitude sensors, accelerometers, and so on.”   Of these possible (but unlimited) set of sensors, it is not clear how a temperature sensor or a voltage sensor could generate data useful for determining vibration. As the Examiner cannot read limitations of the specification into the claim (see MPEP §2111), the Examiner must interpret “one or more sensors” as any and all possible sensors, only a small subset of which are capable of generating a “vibration spectrum”.  For the purpose of the instant examination, the Examiner interprets “one or more sensors” as comprising “stress/strain sensors”.
Note: All art rejections applied are as best understood by the examiner.

 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative claim 1 recites:
A system, comprising: 
	a memory that stores computer-executable components; and 
a processor, operably coupled to the memory, that executes the computer-executable components stored in the memory, wherein the computer-executable components comprise: 
	a sensor component that collects, from one or more sensors, real-time operation parameters of a gas turbine engine; 
		an analysis component that statistically combines one or more first values, one or more second values, and one or more third values to yield a rub indicator for the gas turbine engine, wherein: 
			the one or more first values are based on a first comparison of fundamental mode placements of the gas turbine engine, derived from the real-time operation parameters, and baseline fundamental mode placements; 
			the one or more second values are based on a second comparison of a vibration spectrum of the gas turbine engine, derived from the real-time operation parameters, and a baseline vibration spectrum; and 
			the one or more third values are based on a third comparison of the real-time operation parameters of the gas turbine engine and baseline operation parameters; and 
		a classification component that generates a rub classification report indicating presence of rubbing between a rotor and a stator or between a rotor and another rotor of the gas turbine engine, based on the rub indicator.

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. § 101: a process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (process).
Under Step 2A, Prong One of the eligibility analysis, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite abstract idea exceptions. Specifically, it falls into the grouping of subject matter that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes (concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion).
The limitation of “statistically combines one or more first values, one or more second values, and one or more third values”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical calculations.  The claim encompasses the mathematical computation of a weighted average, as discussed on page 28 of the instant specification.
The limitations of “a first comparison”, “a second comparison”, and “a third comparison”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts or mental processes.  For example, the step of “comparison” encompasses a user examining a pair of numbers, and mentally selecting the one that is larger.  This mathematical inequality operation can also be performed by a computer, a handheld calculator, or a calculator application on a portable phone.  
The limitation of “generates a rub classification report”, as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes.  For example, the step of “generates” encompasses a user analyzing a set of data and writing a document that summarizes the results, that can be provided to other individuals interested in the results.
Accordingly, the claim recites an abstract idea.
Under Step 2A, Prong Two, we consider whether the judicial exception is integrated into a practical application. In particular, the claim includes the additional elements of a processor, and a memory. The processor is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  The memory is also recited at a high-level of generality, and lacks specific narrowing details regarding how the memory is constructed or utilized.  The claim includes the element of “a gas turbine engine”, which has no specific, narrowing details, and amounts to a field of use for the identified abstract idea.   The claim includes the additional element of “one or more sensors” that provide data to “a sensor component”. The sensors and the acquisition of data are both recited at a high level of generality, and lack specific narrowing details regard how the data is produced, what the data represents, and how the data is used.  While the claim includes the step of “generating a report”, the claim includes no element recited capable of displaying data, and is silent with regard to whether the report is acted upon in any manner.  “Generating the report” is recited at a high-level of generality, and lacks specific narrowing details regarding how the report is constructed or utilized, and therefore amounts to insignificant post-solution activity.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Finally, under Step 2B, we consider whether the additional elements, taken individually and in combination, result in the claim, as a whole, amounting to significantly more than the identified judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor to perform the comparison, combination, and generation steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The addition of a generically recited memory and display, a generically recited sensor, and a field of use limitation, when considered individually and as an ordered combination, do not amount to “significantly more” than the identified abstract idea.  
The claim is not patent eligible.

Independent claims 9 and 17 are similar to representative claim 1, and do not add additional elements that, when considered individually and in combination, result in the claim, as a whole, amounting to significantly more than the identified judicial exception.  
The claims are not patent eligible.

Dependent claims 2 – 8, 10 – 16, and 18 – 20 add further details to the identified abstract idea, but do not add additional elements that, when considered individually and in combination, result in the claim, as a whole, amounting to significantly more than the identified judicial exception.   The claims add additional limitations to the identified abstract idea, such as defining the type of data collected or the order that parts of the analysis are performed.  Claims 4, 6, 12, 13, 19, and 20 discuss elements of the report that either recommend a type of inspection or possible scope of work changes, but as written, stop short of integrating the identified abstract idea into a practical application.
The claims are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 8, 9, 11, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Zwicke, US H001006 (hereinafter 'Zwicke')

Regarding claim 1: Zwicke teaches a system ([col 3, lines 59 – 64; col 4, line 41 – col 5, line 4]: discloses a three-level signal classification system for a gas turbine engine, with a first level classification of input signals without the use of structural or operational information, a second level classification using the results of the first level in combination with structural information and operational information, and a third level classification using “a temporal combination of event probabilities and on-line operational information, off-line a priori information and data from sensors”), comprising: 
a memory that stores computer-executable components ([col 9, line 61 – col 10, line 42]: discloses a signal processing program running on a computer, namely a Sperry 1000); and 
a processor, operably coupled to the memory, that executes the computer-executable components stored in the memory ([col 9, line 61 – col 10, line 42]: discloses a signal processing program running on a computer, namely a Sperry 1000), wherein the computer-executable components comprise: 
a sensor component that collects, from one or more sensors, real-time operation parameters of a gas turbine engine ([col 13, line 66 – col 14, line 8]: discloses a routine called “SG Classifier” that acquires data from a set of strain gauges, and records data from the strain gauges into a buffer for further processing);
	an analysis component that statistically combines one or more first values, one or more second values, and one or more third values to yield a rub indicator for the gas turbine engine ([col 19, lines 26 – 35, Fig 23]: discloses a classifier that makes use of data from a plurality of strain gauges, structural information, and the operating speed of the engine), wherein: 
		the one or more first values are based on a first comparison of fundamental mode placements of the gas turbine engine, derived from the real-time operation parameters, and baseline fundamental mode placements ([col 24, lines 2 – 5, 31 – 41; col 25, lines 40 – 47]: discloses extracting features of the detected vibrations including the blade mode correspondence, and storing these features in terms of mode number of the closest mode, and the modal frequency.  These features are then used to detect rubbing in the SGMRUB subroutine); 
		the one or more second values are based on a second comparison of a vibration spectrum of the gas turbine engine, derived from the real-time operation parameters, and a baseline vibration spectrum ([col 23, lines 17 – 45; col 23, line 62 – col 24, line 5; col 27, lines 5 – 15; Fig 32]: discloses converting vibration signals into the frequency domain using an FFT and then extracting features of the resulting power spectrum including frequency, magnitude, phase, and bandwidth. These features are used by the SGEVT subroutine to compare the measured Q values to determine resonance of a blade); and
		the one or more third values are based on a third comparison of the real-time operation parameters of the gas turbine engine and baseline operation parameters ([col 27, line 66 – col 28, line 21; Fig 43]: discloses calculating an instantaneous event using on-line control information and the calculated event probabilities, and comparing the instantaneous event to previous events to determine if there has been a change to the control parameters of the engine); and 
a classification component that generates a rub classification report indicating presence of rubbing between a rotor and a stator or between a rotor and another rotor of the gas turbine engine, based on the rub indicator ([col 28, lines 14 – 21; col 9, lines 34 – 41; Table 2]: discloses reporting the probability that a component has failed to the operator of the system.  These include “blade flutter, surge and rotating stalls, and blade tip rub conditions”).

Regarding claim 3: Zwicke teaches the system of claim 1, as discussed above, wherein the analysis component statistically combines the one or more first, second, and third values via a weighted average ([col 11, lines – col 12, line 10; equation 1]: discloses combining probabilities calculated in each of the three levels of the classification algorithm using “degradation logic”, where the degradation factor di is interpreted as equivalent to a weight).

Regarding claim 8: Zwicke teaches the system of claim 1, as discussed above, wherein the baseline fundamental mode placements, the baseline vibration spectrum, and the baseline operation parameters correspond to proper performance of the gas turbine engine and are derived from development engines or fielded engine legacy data ([col 17, lines 43 – 44]: discloses the use of a predefined database of typical strain gage data).

Regarding claim 9: Zwicke teaches a computer-implemented method ([col 3, lines 59 – 64; col 4, line 41 – col 5, line 4]: discloses a three-level signal classification system for a gas turbine engine, with a first level classification of input signals without the use of structural or operational information, a second level classification using the results of the first level in combination with structural information and operational information, and a third level classification using “a temporal combination of event probabilities and on-line operational information, off-line a priori information and data from sensors”), comprising: 
	collecting, by a device operatively coupled to a processor, real-time operation parameters of a gas turbine engine ([col 13, line 66 – col 14, line 8]: discloses a routine called “SG Classifier” that acquires data from a set of strain gauges, and records data from the strain gauges into a buffer for further processing); 
statistically combining, by the device, one or more first values, one or more second values, and one or more third values to yield a rub indicator for the gas turbine engine ([col 19, lines 26 – 35, Fig 23]: discloses a classifier that makes use of data from a plurality of strain gauges, structural information, and the operating speed of the engine), wherein: 
	the one or more first values are based on a first comparison of fundamental mode placements of the gas turbine engine, derived from the real-time operation parameters, and baseline fundamental mode placements ([col 24, lines 2 – 5, 31 – 41; col 25, lines 40 – 47]: discloses extracting features of the detected vibrations including the blade mode correspondence, and storing these features in terms of mode number of the closest mode, and the modal frequency.  These features are then used to detect rubbing in the SGMRUB subroutine); 
	the one or more second values are based on a second comparison of a vibration spectrum of the gas turbine engine, derived from the real-time operation parameters, and a baseline vibration spectrum ([col 23, lines 17 – 45; col 23, line 62 – col 24, line 5; col 27, lines 5 – 15; Fig 32]: discloses converting vibration signals into the frequency domain using an FFT and then extracting features of the resulting power spectrum including frequency, magnitude, phase, and bandwidth. These features are used by the SGEVT subroutine to compare the measured Q values to determine resonance of a blade); and 
	the one or more third values are based on a third comparison of the real-time operation parameters of the gas turbine engine and baseline operation parameters ([col 27, line 66 – col 28, line 21; Fig 43]: discloses calculating an instantaneous event using on-line control information and the calculated event probabilities, and comparing the instantaneous event to previous events to determine if there has been a change to the control parameters of the engine); and 
generating, by the device, a rub classification report indicating presence of rubbing between a rotor and a stator or between a rotor and another rotor of the gas turbine engine based on the rub indicator ([col 28, lines 14 – 21; col 9, lines 34 – 41; Table 2]: discloses reporting the probability that a component has failed to the operator of the system.  These include “blade flutter, surge and rotating stalls, and blade tip rub conditions”).

Regarding claim 11: Zwicke teaches the computer-implemented method of claim 9, as discussed above, wherein the statistically combining the one or more first, second, and third values employs a weighted average ([col 11, lines – col 12, line 10; equation 1]: discloses combining probabilities calculated in each of the three levels of the classification algorithm using “degradation logic”, where the degradation factor di is interpreted as equivalent to a weight).

Regarding claim 16: Zwicke teaches the computer-implemented method of claim 9, as discussed above, wherein the baseline fundamental mode placements, the baseline vibration spectrum, and the baseline operation parameters correspond to proper performance of the gas turbine engine and are derived from development engines or fielded engine legacy data ([col 17, lines 43 – 44]: discloses the use of a predefined database of typical strain gage data)

Regarding claim 17: Zwicke teaches a computer program product for facilitating core rub diagnosis, the computer program product comprising a computer readable memory having program instructions embodied therewith, the program instructions executable by a processing component to cause the processing component to ([col 3, lines 59 – 64; col 4, line 41 – col 5, line 4]: discloses a three-level signal classification system for a gas turbine engine, with a first level classification of input signals without the use of structural or operational information, a second level classification using the results of the first level in combination with structural information and operational information, and a third level classification using “a temporal combination of event probabilities and on-line operational information, off-line a priori information and data from sensors”): 
collect, from one or more sensors, real-time operation parameters of a gas turbine engine ([col 13, line 66 – col 14, line 8]: discloses a routine called “SG Classifier” that acquires data from a set of strain gauges, and records data from the strain gauges into a buffer for further processing);
statistically combine one or more first values, one or more second values, and one or more third values to yield a rub indicator for the gas turbine engine ([col 19, lines 26 – 35, Fig 23]: discloses a classifier that makes use of data from a plurality of strain gauges, structural information, and the operating speed of the engine), wherein: 
	the one or more first values are based on a first comparison of fundamental mode placements of the gas turbine engine, derived from the real-time operation parameters, and baseline fundamental mode placements ([col 24, lines 2 – 5, 31 – 41; col 25, lines 40 – 47]: discloses extracting features of the detected vibrations including the blade mode correspondence, and storing these features in terms of mode number of the closest mode, and the modal frequency.  These features are then used to detect rubbing in the SGMRUB subroutine); 
	the one or more second values are based on a second comparison of a vibration spectrum of the gas turbine engine, derived from the real-time operation parameters, and a baseline vibration spectrum ([col 23, lines 17 – 45; col 23, line 62 – col 24, line 5; col 27, lines 5 – 15; Fig 32]: discloses converting vibration signals into the frequency domain using an FFT and then extracting features of the resulting power spectrum including frequency, magnitude, phase, and bandwidth. These features are used by the SGEVT subroutine to compare the measured Q values to determine resonance of a blade); and 
	the one or more third values are based on a third comparison of the real-time operation parameters of the gas turbine engine and baseline operation parameters  ([col 27, line 66 – col 28, line 21; Fig 43]: discloses calculating an instantaneous event using on-line control information and the calculated event probabilities, and comparing the instantaneous event to previous events to determine if there has been a change to the control parameters of the engine); and 
generate a rub classification report that indicates presence of rubbing between a rotor and a stator or between a rotor and another rotor of the gas turbine engine, based on the rub indicator ([col 28, lines 14 – 21; col 9, lines 34 – 41; Table 2]: discloses reporting the probability that a component has failed to the operator of the system.  These include “blade flutter, surge and rotating stalls, and blade tip rub conditions”).
	

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 10, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zwicke in view of Yu et al., US 2014/0369833 (hereinafter 'Yu') in view of Blakeman et al., US 2018/0266269 (hereinafter 'Blakeman'). 

Regarding claims 2, 10, and 18: Zwicke teaches the system of claim 1, the computer-implemented method of claim 9, and the computer program product of claim 17, as discussed above, wherein the analysis component generates the one or more first values, the one or more second values, and the one or more third values using pattern recognition ([col 24, line 58 – col 25, line 3]: discloses determining features in the frequency spectrum after performing an FFT that are matched to known patterns associated with phenomenon of interest).

Zwicke is silent with respect to 
generating the one or more first values via a first machine learning algorithm trained to recognize patterns in the first comparison indicative of no rubbing, light rubbing, heavy rubbing, or blade loss;
generating the one or more second values via a second machine learning algorithm trained to recognize patterns in the second comparison indicative of no rubbing, light rubbing, heavy rubbing, or blade loss; and 
generating the one or more third values via a third machine learning algorithm trained to recognize patterns in the third comparison indicative of no rubbing, light rubbing, heavy rubbing, or blade loss.

Yu discloses a system and method for monitoring the health of rotating blades in compressors, turbines and engines ([Abstract, 0002]) that includes determining the type of abnormality of a blade, including “a blade cracking, a blade deformation, a blade rubbing, blade liberation, a blade material loss” using probabilistic calculations including a confidence level ([0027 – 0030]) 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Zwicke in view of Yu to incorporate a determination of the type of damage occurring to a blade in the system to trigger an alarm based on the type of damage that the system has determined is occurring. 

Blakeman teaches a method of determining the severity of a rub event within a turbine engine of an aircraft ([0077 – 0079, Fig 4]) that includes the use of machine learning to determine thresholds to use when determining the severity of a blade rub event ([0092 – 0095]).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Zwicke in view of Yu in view of Blakeman to incorporate the use of machine learning to adjust the limits used to determine the type of damage to the blade based on the instantaneous operating conditions of the aircraft ([0049]).

Regarding claim 4: Zwicke teaches the system of claim 1, as discussed above.
Zwicke in view of Yu is silent with respect to wherein the computer-executable components further comprise: 
an inspection component that requests a borescope inspection based on the rub classification report. 

Blakeman teaches a method of determining the severity of a rub event within a turbine engine of an aircraft ([0077 – 0079, Fig 4]) that includes 
	an inspection component that requests a borescope inspection based on the rub classification report ([0134, 0136, Fig 18]: discloses scheduling a borescope inspection to check for tip loss when a rub event has been detected).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Zwicke in view of Yu in view of Blakeman to initiative maintenance inspections when the system determines that damage has occurred, to avoid further damage to the engine.

Regarding claim 12: Zwicke teaches the computer-implemented method of claim 9, as discussed above.
Zwicke in view of Yu is silent with respect to further comprising: 
short listing, by the device, the gas turbine engine for a potential borescope inspection based on the rub classification report. 

Blakeman teaches a method of determining the severity of a rub event within a turbine engine of an aircraft ([0077 – 0079, Fig 4]) that includes 
	an inspection component that requests a borescope inspection based on the rub classification report ([0134, 0136, Fig 18]: discloses scheduling a borescope inspection to check for tip loss when a rub event has been detected).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Zwicke in view of Yu in view of Blakeman to initiative maintenance inspections when the system determines that damage has occurred, to avoid further damage to the engine.


Claims 5, 6, 13, 14, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zwicke in view of Mars, US 2019/0102494 (hereinafter 'Mars').
Regarding claim 5: Zwicke teaches the system of claim 1, as discussed above.
Zwicke is silent with respect to wherein the computer-executable components further comprise: 
an on-ground digital twin component that monitors performance of the gas turbine engine based on the rub classification report and 
recommends corrective action to the gas turbine engine based on the rub classification report. 

Mars discloses a system that predicts the remaining (“residual”) life of a physical asset using a digital twin system ([0017]), where the physical asset may include brushing, seals, or tires ([0050]) that includes 
an on-ground digital twin component that monitors performance of the physical asset ([0053, 0054, 0058; Fig 1]: discloses sensors 8 associated with the physical asset 6 that provide information about the physical asset to a remote simulation server 14 which then uses the sensor data to update a simulation model of the physical asset);
recommends corrective action to the physical asset ([0052[: discloses that the simulation server creates maintenance reminders and alerts based on the analysis of the received sensor data).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Zwicke in view of Mars to enable analyzing sensor data at a remote facility with computing hardware that is capable of the level of computation necessary to adequately monitor the physical asset ([0047, 0048]).

Regarding claim 13: Zwicke teaches the computer-implemented method of claim 9, as discussed above.
Zwicke is silent with respect to further comprising: 
monitoring, by the device, performance of the gas turbine engine based on the rub classification report; and
recommending, by the device, corrective action to the gas turbine engine based on the rub classification report. 

Mars discloses a system that predicts the remaining (“residual”) life of a physical asset using a digital twin system ([0017]), where the physical asset may include brushing, seals, or tires ([0050]) that includes 
monitoring, by the device, performance of the gas turbine engine based on the rub classification report ([0053, 0054, 0058; Fig 1]: discloses sensors 8 associated with the physical asset 6 that provide information about the physical asset to a remote simulation server 14 which then uses the sensor data to update a simulation model of the physical asset); and
recommending, by the device, corrective action to the gas turbine engine based on the rub classification report ([0052[: discloses that the simulation server creates maintenance reminders and alerts based on the analysis of the received sensor data).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Zwicke in view of Mars to enable analyzing sensor data at a remote facility with computing hardware that is capable of the level of computation necessary to adequately monitor the physical asset ([0047, 0048]).
Regarding claim 19: Zwicke teaches the computer program product of claim 17, as discussed above.
Zwicke is silent with respect to wherein the program instructions are further executable to cause the processing component to: 
monitor performance of the gas turbine engine based on the rub classification report; and 
recommend corrective action to the gas turbine engine based on the rub classification report. 

Mars discloses a system that predicts the remaining (“residual”) life of a physical asset using a digital twin system ([0017]), where the physical asset may include brushing, seals, or tires ([0050]) that includes 
monitor performance of the gas turbine engine based on the collected sensor data ([0053, 0054, 0058; Fig 1]: discloses sensors 8 associated with the physical asset 6 that provide information about the physical asset to a remote simulation server 14 which then uses the sensor data to update a simulation model of the physical asset); and 
recommend corrective action to the gas turbine engine based on the collected sensor data ([0052[: discloses that the simulation server creates maintenance reminders and alerts based on the analysis of the received sensor data). 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Zwicke in view of Mars to enable analyzing sensor data at a remote facility with computing hardware that is capable of the level of computation necessary to adequately monitor the physical asset ([0047, 0048]).


Regarding claims 6, 14, and 20: Zwicke in view of Mars teaches the system of claim 5, the computer-implemented method of claim 13, and the computer program product of claim 19.

Zwicke is silent with respect to 
track emerging trends in a fleet of gas turbine engines by monitoring other rub classification reports associated with the fleet and 
perform proactive work-scope identification for the fleet of gas turbine engines prior to scheduled maintenance, repair, and overhaul visits.

Mars discloses a system that predicts the remaining (“residual”) life of a physical asset using a digital twin system ([0017]), where the physical asset may include brushing, seals, or tires ([0050]) that includes the ability to 
track emerging trends in a fleet of [physical assets] by monitoring other [sensor results] associated with the fleet ([0090, 0091, Fig 11]: discloses monitoring different physical assets with a single digital twin) and 
perform proactive work-scope identification for the fleet of [physical assets] prior to scheduled maintenance, repair, and overhaul visits ([0090, 0091, Fig 11]: discloses predicting the maintenance requirements of physical assets monitored by the digital twin).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Zwicke in view of Mars to enable analyzing sensor data from multiple different physical assets at a remote facility, which enables sharing more capable computing hardware instead of managing several different systems capable of performing the analysis ([0047, 0048]).


Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zwicke in view of Gotoh, US 2004/0148129 (hereinafter 'Gotoh') 
Regarding claims 7 and 15: Zwicke teaches the system of claim 1 and the computer-implemented method of claim 9, as discussed above.
Zwicke is silent with respect to wherein: 
the real-time and baseline operation parameters include change in exhaust gas temperature versus change in core speed and discharge pressure versus vibration.

Gotoh teaches “a method of diagnosing a condition of a gas turbine engine ([0015])” that includes 
the real-time and baseline operation parameters include change in exhaust gas temperature versus change in core speed and discharge pressure versus vibration ([0041, 0109, Fig 1, Fig 8]: discloses monitoring process data regarding “exhaust gas temperature a1”, “discharge air pressure a4”, “rotating speed 11”, “bearing vibration a12” and “shaft vibration a13”).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Zwicke in view of Gotoh to enable monitoring the exhaust gas temperature, discharge air pressure, rotating speed of the engine, bearing vibration and shaft vibration, all of which are well known parameters collected from the operation of a gas turbine engine, in order to perform the analysis of the state of health of the engine..


Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Kalya, et al., US 2013/0318018 – discloses a decision-making process that utilizes a pair of artificial neural networks to estimate the probability of malfunction of a turbine compressor ([Fig 3]
Oh et al., “Scalable and Unsupervised Feature Engineering Using Vibration-Imaging and Deep Learning for Rotor System Diagnosis Fault” discloses using deep learning to detect operational faults including rubbing, misalignment, and oil whirl in rotor systems such as aircraft engines 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408)918-7532. The examiner can normally be reached 8:00AM - 5:30PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brent A. Fairbanks/Primary Examiner, Art Unit 2862